994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William L. STRINGER-EL, Appellant,v.Crispus C. NIX, Paul Hedgepeth, John Henry, John Emmett, JimHelling, Roger Lawson, Appellees.
No. 92-3619.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1993.Filed:  May 6, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
William L. Stringer-El, an Iowa inmate, appeals from the district court's1 order granting summary judgment for defendant prison officials and dissolving its preliminary injunction in this 42 U.S.C. § 1983 action.  We affirm.


2
Prison officials transferred Stringer-El from the Iowa State Penitentiary to the Kansas State Penitentiary under the Interstate Corrections Compact.  At the time of the transfer, Stringer-El was serving time in punitive segregation.  Upon his arrival at the Kansas facility, Stringer-El was released to the general population.  Upon his return to the Iowa prison, he was placed in segregation to serve out the balance of his disciplinary time.


3
We conclude that  Pletka v. Nix, 957 F.2d 1480, 1485 (8th Cir.)  (en banc), cert. denied, 113 S. Ct. 163 (1992), controls and that defendants were entitled to judgment as a matter of law.  See Fed.  R. Civ. P. 56(c).  For this reason, the district court correctly dissolved the preliminary injunction.


4
The judgment is affirmed.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa